Citation Nr: 0125107	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
left ear hearing loss is causally or etiologically related to 
an incident of the veteran's active service.    

3.  On most recent VA examination, audiological findings 
related to the veteran's right ear indicate that he does not 
have right ear hearing loss as defined for purposes of VA 
benefits.

4.  The medical evidence does not establish that any current 
tinnitus is causally or etiologically related to an incident 
of the veteran's active service.    


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of hearing loss and tinnitus.  The veteran 
maintains that he suffered injury to his hearing as a result 
of noise exposure while in active service, from close 
proximity to a shell explosion in January 1945, and from 
service as a mortar gunner.  He maintains that he currently 
suffers disabilities resulting from his service injuries.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law 
and its implementing regulations, in pertinent part, provide 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by the 
VA.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
reasons for denying his claims, as well as the evidence 
necessary to substantiate them.  The RO provided the veteran 
with copies of the rating decision, the statement of the case 
(SOC) and supplemental statement of the case (SSOC) 
concerning the determination of service connection for the 
claimed disabilities.  The veteran presented personal 
testimony at a hearing before the RO hearing officer, 
conducted in November 2000.  The veteran's service medical 
records were obtained and the veteran has been provided with 
VA medical examinations, as recently as January 2001.  The 
Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
useful purpose would be served by remanding this case to the 
RO for additional development.  As such, the Board will 
proceed with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Moreover, 
with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the evidence reveals no complaints or problems 
related to the veteran's hearing noted during service, as 
shown by his service medical records.  His enlistment and 
separation physical examinations both show hearing to be 
15/15 for both ears, and they contain no notation of 
abnormalities.

Outpatient treatment records from 1996 to 1998 show complaint 
in November 1996 of an earache, which was noted to have 
started 6 months prior to the visit.  In this report, despite 
the complaint of an earache, the examiner noted that the 
veteran denied ear pain, but felt that something was not 
right in his ears.  The veteran again sought treatment in 
January 1997, complaining of sudden hearing loss and 
tinnitus.  The examiner's assessment on that visit showed 
asymmetric sudden loss on the left that was profound to 
severe in nature, with no word understanding.  On the right, 
there was slight high frequency sensorineural hearing loss 
with normal word understanding.  Records show numerous 
outpatient visits during this period, with complaints of left 
ear hearing loss and tinnitus.  The veteran's hearing was 
noted as "stable" with slightly improved thresholds in a 
March 1998 visit.

In November 2000, the veteran gave testimony at a hearing 
held before the RO hearing officer.  At that time, the 
veteran recalled an incident where a shell hit the wall of a 
building in close proximity to him.  He stated that the 
effect of the noise caused his hearing to disappear until the 
following morning.  Although he visited a first aid station 
after the event, he stated that they just told him his 
hearing would return on its own, and they made no record of 
his visit.  The veteran testified that in the 1950's or 
1960's, he noticed a hearing problem when using a radio 
earplug.  At about the same time, he underwent a hearing test 
conducted by his employer; however, the veteran did not see 
any results from the test and was not told that he had a 
hearing loss at the time, but was simply told to wear hearing 
protection when inside the company's factory.  The veteran 
stated that he was not exposed to a great deal of noise in 
his occupation.  He also recounted an examination in the 
1970's, but stated that the examination of his ears was 
minimal, and the examiner only told him that his hearing in 
one ear was worse than in the other.  Also, in the early 
1980's the veteran's ears were cleaned by a private physician 
with no hearing test performed at the time, and were 
subsequently cleaned at a VA medical center.  The veteran 
stated that in 1997, he suffered a sudden hearing loss in his 
left ear, coupled with the onset of tinnitus.  The veteran 
described his tinnitus as occurring "24 hours a day."  

The report of a December 2000 VA audiological examination 
shows that the veteran reported the sudden onset of left ear 
hearing loss in 1997, but he also indicated that the left ear 
hearing had been worse than that in the right ear dating as 
far back as the 1950's.  The veteran also complained of 
constant buzzing tinnitus in the left ear, with onset 
occurring 2-3 years prior to the examination.  The veteran 
stated that he had minimal occupational noise exposure before 
and after service in that he was a student before service, 
and afterwards worked in an office and was a plant manager at 
a cardboard manufacturing plant where there were paper 
presses and printing presses.  The veteran reportedly 
suggested minimal noise exposure at those times.  The 
examiner's review of the veteran's medical records showed no 
mention or evidence of hearing loss or tinnitus during the 
course of military service.  This review also revealed that 
the veteran's discharge physical showed findings of 15/15 
binaurally, suggesting normal findings.  Findings of the 
December 2000 examiner included the following puretone 
thresholds for the left ear:  105 dB at 500 Hz; 90 dB at 1000 
Hz; 90 dB at 2000 Hz; 85 dB at 3000 Hz; and 75 dB at 4000 Hz.  
Puretone thresholds for the right ear included:  15 dB at 500 
Hz; 10 dB at 1000 Hz; 20 dB at 2000 Hz; 20 dB at 3000 Hz; and 
35 dB at 4000 Hz.  Four-frequency puretone averages were 85 
dB for the left ear and 21 dB for the right.  Speech 
recognition scores were measured at 98 percent for the right 
ear and 0 percent for the left ear.  

The examiner correlated his results with those of previous 
examinations, and diagnosed a mild high frequency hearing 
loss for the right ear at 4000 cycles, with a pronounced 
asymmetry of the left ear constituting a severe sensorineural 
hearing loss.  The examiner stated that there was no evidence 
in the military record to indicate that either the veteran's 
hearing loss or his tinnitus were present during the course 
of military service, and that given the sudden onset, 
asymmetric nature, and disparity in time of onset, it was 
unlikely that they were related to military service. 

The report of a January 2001 VA ear disease examination 
showed complaint of left side hearing loss, with onset in 
1997, and tinnitus.  The veteran recounted a history of noise 
exposure in the service, and an incident of temporary sudden 
bilateral hearing loss following exposure to significant 
noise.  Upon discharge, whispered voice test scores were 
noted to be normal.  Findings of the examination showed 
normal MRI, normal tympanic membranes with no evidence of 
puncture, and normal ENT examination.  Diagnosis was of 
profound hearing loss on the left, with minimal or mild high 
frequency hearing loss on the right.  The examiner stated 
that, given the veteran's history and his pattern of hearing 
loss, it was unlikely that the left ear hearing loss was 
induced by noise exposure during service.  He further stated 
that noise induced hearing loss is typically bilateral in 
nature and tends to be more sloping in the higher 
frequencies.  The examiner stated his suspicion that the 
veteran's left ear hearing loss was caused by an unrelated 
factor, such as a vascular event.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of hearing loss and tinnitus.  The Board finds 
sufficient evidence to show that the veteran was exposed to 
acoustic trauma in service which may have temporarily 
affected his hearing.  Although there is no medical record of 
the incident, the Board notes the veteran's statements in 
this regard.  The evidence shows that the veteran engaged in 
combat while in service, and his reports of noise exposure 
are consistent with the circumstances, conditions and 
hardships of combat service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 
498, (1995).  The Board also notes sufficient evidence to 
show that the veteran currently has hearing loss in the left 
ear and tinnitus, as shown by his VA examinations and 
outpatient treatment records.  As shown above, however, while 
on most recent VA examination a diagnosis of mild right high 
frequency hearing loss was made, the findings reported on 
examination fail to show hearing loss in the right ear as 
defined by VA regulations.  See 38 C.F.R. § 3.385.  As such, 
the veteran has not demonstrated right ear hearing loss 
disability for which service connection could be established 
under governing legal criteria.

Despite these findings, there does not appear to be 
sufficient medical evidence to establish a nexus or 
relationship between the veteran's claimed in-service noise 
exposure and his current diagnosed hearing loss and tinnitus.  
In this regard, the Board notes the findings of recent VA 
examinations in December 2000 and January 2001.  After 
reviewing the veteran's service and medical history, as shown 
in his claims file, the examiner who conducted the December 
2000 VA audiological examination noted no evidence that the 
veteran's hearing loss or tinnitus was present during 
service, and stated that, given its sudden onset, asymmetric 
nature, and the disparity in the time of onset, it was 
unlikely that these conditions were related to service.  
Further, the examiner who conducted the January 2001 VA ear 
disease examination stated that, given the veteran's history 
and his pattern of hearing loss and the tendency for noise 
induced hearing loss to occur bilaterally, and to be more 
sloping in the higher frequencies, it was unlikely that the 
veteran's left ear hearing loss was induced by noise exposure 
during service.  The examiner stated his suspicion that the 
veteran's left ear hearing loss was caused by an unrelated 
factor, such as a vascular event.  The Board finds these 
opinions responsive to the issues and well informed as to the 
veteran's current condition and history.  The Board notes 
that there is no contradictory medical evidence in the record 
as to the relationship of the veteran's current condition to 
an incident of service, and there is no indication that such 
evidence exists outside the record. 

The primary evidence in favor of service connection is 
provided by the veteran's own statements.  The veteran has 
stated his belief that the specific incident in which he was 
exposed to the noise of a shell impact in close proximity to 
him, as well as his experience as a mortar gunner, and his 
general exposure to the sounds of combat have contributed to 
his current hearing loss and his tinnitus.  The Board notes 
that, although the veteran's statements as to his experiences 
in the service are adequate for the purpose of establishing 
that he was in fact exposed to extreme noise, as the veteran 
does not appear to have any medical expertise, his 
contentions as to noise exposure are not sufficient to 
establish that such noise exposure was the cause of his 
current disabilities, or to establish a nexus between his 
disabilities and any incident of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492-95 (1992).

In short, the Board finds that the preponderance of the 
evidence, as shown by consistent medical opinion, is against 
the veteran's claim for entitlement to service connection of 
hearing loss and tinnitus.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  
38 U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).



ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

